In an action, inter alia, to recover damages pursuant to Debtor and Creditor Law article 10, the defendants appeal from an order of the Supreme Court, Kings County (Garson, J.), entered December 21, 1999, which granted the plaintiffs motion for a preliminary injunction, among other things, preventing the transfer of certain assets.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The plaintiff failed to establish that it was entitled to a preliminary injunction (see, Credit Agricole Indosuez v Rossiyskiy Kredit Bank, 94 NY2d 541; Daley v Related Cos., 179 AD2d 55; Rosenthal v Rochester Button Co., 148 AD2d 375). Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.